 



Exhibit 10.1
NRG Energy, Inc.
CEO Compensation Table for 2006

                                                                               
    2006 Annual Incentive
Plan Design (1)     Grants Under the Long Term Incentive Plan    
Name and Title
    2006 Base
Salary     Target     Maximum     Restricted
Stock Units
(2)     Non-
Qualified
Stock
Options (3)     Performance Units (4)    
Dave Crane,
President and
Chief Executive
Officer
    $ 1,000,000         100 %       200 %       17,000         142,857        
33,000      

  (1)   For fiscal 2006, Mr. Crane’s target incentive for annual incentive
compensation will be 100% base salary with a maximum opportunity of 200% of base
salary. Incentive components for Mr. Crane include targets based on NRG’s free
cash flow and EBITDA in 2006, as well as operating performance, staff
development and corporate compliance.     (2)   Each Restricted Stock Unit
(“RSU”) is equivalent to one share of NRG Energy, Inc.’s (“NRG”) Common Stock,
par value $0.01. Mr. Crane will receive from NRG one such share of Common Stock
for each RSU on January 3, 2009.     (3)   Non-Qualified Stock Options will vest
and become exercisable as follows: 33 1/3% on January 3, 2007, 33 1/3% on
January 3, 2008, and 33 1/3% on January 3, 2009. Stock options will expire six
years from the date of grant.     (4)   Mr. Crane was issued Performance Units
(“PU’s”) by NRG under its Long Term Incentive Plan on January 3, 2006. Each PU
will be paid out on January 3, 2009 if the average closing price of NRG’s Common
Stock for the ten trading days prior to January 3, 2009 (the “Measurement
Price”) is equal to or greater than $67.37 (the “Target Price”). The payout for
each PU will be equal to: (i) one share of Common Stock, if the Measurement
Price equals the Target Price; (ii) a pro-rated amount in between one and two
shares of Common Stock, if the Measurement Price is greater than the Target
Price but less than $ $79.49 (the “Maximum Price”); and (iii) two shares of
Common Stock, if the Measurement Price is equal to or greater than the Maximum
Price.

 